          Case 1:20-cv-06516-VM Document 93 Filed 10/29/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007


                                                     October 29, 2020

BY ECF

Hon. Victor Marrero, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:     Jones et al. v. United States Postal Service et al., No. 20 Civ. 6516 (VM)

Dear Judge Marrero:

        This Office represents the defendants in the above-referenced case. We write
respectfully in accordance with the Court’s order issued on October 28, 2020 (ECF No. 92),
directing Defendants to respond to correspondence apparently sent directly to the Court by an
American Postal Workers Union (“APWU”) official in Lafayette, Louisiana.1 In that
correspondence, the APWU official claims that the United States Postal Service (“USPS”) is in
“violation” of an order purportedly issued by the Court on September 28, 2020. See id. More
particularly, the APWU official suggests that USPS has run afoul of a judicial order by not
reconnecting a number of previously disconnected mail processing machines. Id.

        As a threshold matter, the premise of the correspondence is mistaken. This Court has not
ordered any relief relating to mail processing machines. Therefore, even assuming all of the
facts alleged in the correspondence are correct, USPS has not violated any order of this Court.2

        In addition, to USPS’s knowledge, the APWU official has sent identical correspondence
directly to at least one other district court presiding over a lawsuit similarly challenging USPS
policies and practices (Pennsylvania v. DeJoy, No. 20-4096 (E.D.Pa.)). In connection with that
correspondence, USPS investigated the status of mail processing machines previously removed
and subsequently reconnected this year in its Louisiana processing plants, and concluded that no
machine has been disconnected (or failed to be reconnected) in violation of any court order.
USPS determined further that the removal of some mail processing machines earlier this year has
caused no processing capacity problems in USPS processing plants in Louisiana. In recent

   1
     The information contained in this letter has been provided to this Office by the United
States Postal Service, to be provided to the Court to comply with Defendants’ obligations under
the Court’s October 28, 2020, Order.
   2
      In addition, the writer of the correspondence to the Court is not a plaintiff here and has not
moved to intervene. It is unclear how the writer of the correspondence could have standing or be
entitled to seek relief from the Court in this case.
          Case 1:20-cv-06516-VM Document 93 Filed 10/29/20 Page 2 of 2

 Page 2 of 2


months, USPS has approved all Louisiana plant manager requests to reconnect machines. In
addition, USPS removed certain parts from machines that had been taken out of service and used
those parts to expand the processing capacity of remaining machines. The APWU official’s
correspondence appears to assume that one or more courts have ordered USPS to return every
previously disconnected mail processing machine to service, see ECF No. 92, but that is not
correct. While some courts handling recent cases challenging USPS policies and practices have
entered relief pertaining to mail processing machines, no court has ordered that each and every
previously disconnected machine be reconnected.

       We thank the Court for its consideration of these issues.

                                                  Respectfully,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney for the
                                                  Southern District of New York
                                                  Attorney for Defendants

                                             By: /s/ Rebecca S. Tinio__      _
                                                 REBECCA S. TINIO
                                                 STEVEN J. KOCHEVAR
                                                 Assistant United States Attorneys
                                                 86 Chambers Street, Third Floor
                                                 New York, New York 10007
                                                 Tel.: (212) 637-2774/2715
                                                 E-mail: rebecca.tinio@usdoj.gov
                                                          steven.kochevar@usdoj.gov
